Citation Nr: 1343269	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  12-32 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from July 1988 to January 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In this regard, the Togus, Maine RO in a May 2002 rating decision denied service connection for a left shoulder disability because the Veteran was not diagnosed with a chronic disability at his March 2002 VA examination despite the complaints and treatment for an impingement syndrome while on active duty.  

In December 2002, within the one year period that the Veteran had to appeal that rating decision, he filed with the RO July 2002 medical records from the Naval Ambulatory Care Center which, among other things, provided for the first time the appellant with post-service diagnoses for his left shoulder disabilities (a type 2 acromion and an impingement syndrome).  No further action was taken by the RO.

The Veteran thereafter moved and jurisdiction over his claim's file was transferred to the RO in Pittsburgh, Pennsylvania.  In a July 2011 rating decision, this RO thereafter denied the Veteran's application to reopen his claim of service connection for a left shoulder disability.  

Given the above history which shows that within the one year period the Veteran had to appeal the May 2002 rating decision he filed with the RO new and material evidence, the Board has recharacterized the issue on appeal as an original claim.  See 38 C.F.R. § 3.156(b) (2013).



FINDING OF FACT

The Veteran's left shoulder impingement syndrome, a type 2 acromion, a left shoulder tendon tear, and a cyst had their onset in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for left shoulder impingement syndrome, a type 2 acromion, a left shoulder tendon tear, and a cyst have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Further, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Veteran's reports that his current left shoulder disabilities were caused by his military service.  Tellingly, service treatment records document the Veteran's complaints and treatment for a left shoulder muscle strain in June 1992.  Thereafter, service treatment records starting in May 2000 documented the Veteran's complaints and treatment for left shoulder pain which, starting in June 2000, was diagnosed as an impingement syndrome.  In this regard, a June 2000 service treatment record noted a ten month history of left shoulder pain since weight lifting.  The September 2000 medical evaluation board also noted that X-rays taken in June 2000 revealed a type 2 acromion.  Similarly, post-service medical records from the Naval Ambulatory Care Center dated in July 2002 diagnose the Veteran with a type 2 acromion and an impingement syndrome.  Moreover, a May 2009 magnetic resonance imaging evaluation (MRI) diagnosed a left shoulder tendon tear and cyst.  Further, the Board finds that the Veteran is both competent to report that he observed left shoulder abnormalities, such as pain, during and since service and that his account of having a left shoulder problem since that time is credible.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

In light of his in-service trauma, the credible history of left shoulder disabilities in and since service, and the diagnosis of left shoulder disabilities (i.e., an impingement syndrome, a type 2 acromion, a left shoulder tendon tear, and a cyst), the Board finds that service connection for left shoulder disabilities is warranted because the disabilities had their onset in service.  


ORDER

Service connection for impingement syndrome, a type 2 acromion, a left shoulder tendon tear, and a cyst of the left shoulder is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


